      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 1 of 8




                        UNITED STATES DISTRICT COURT

                             DISTRICT OF KANSAS


In re EPIPEN (EPINEPHRINE INJECTION, )   Civil Action No. 2:17-md-02785-DDC-TJJ
USP) MARKETING, SALES PRACTICES      )   (MDL No: 2785)
AND ANTITRUST LITIGATION             )
                                     )   CLASS PLAINTIFFS’ MOTION FOR
                                     )   CLASS CERTIFICATION
This Document Relates To:            )
                                     )   ORAL ARGUMENT REQUESTED
        CONSUMER CLASS CASES.        )
                                     )




1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 2 of 8




        Class Plaintiffs Local 282 Welfare Trust Fund, Rosetta Serrano, Lesley Huston, Kenneth

Evans, Christopher Rippy, Nikitia Marshall, Elizabeth Huelsman, Stacee Svites, Raymond Buchta

III, Lee Seltzer, Linda Wagner, Vishal Aggarwal, Joy Shepard, Lorraine Wight, Teia Amell, Todd

Beaulieu, Anastasia Johnston, Annette Sutorik, Heather DeStefano, Elizabeth Williamson, Shannon

Clements, Mark Kovarik, Laura Chapin, Michael Gill, Suzanne Harwood, Donna Wemple, Sonya

North, Jennifer Walton, April Sumner, Meredith Krimmel, Landon Ipson, Kenneth Steinhauser,

Donna Anne Dvorak, Angie Nordstrum, and Carly Bowersock, Individually and on Behalf of All

Others Similarly Situated, (collectively “Class Plaintiffs”), hereby move the Court for an order

granting class certification in this matter.

        1.      Subject to the exclusions set forth below in Paragraph 8, Class Plaintiffs move this

Court for an order certifying the plaintiff classes identified below (collectively, the “Classes”).

        2.      Class Plaintiffs also move this Court for an order appointing the above-named

Plaintiffs as class representatives, and appointing as Class Counsel the attorneys previously

appointed by the Court in its Order Appointing Counsel as Class Counsel, ECF No. 40 (with the

respectful exception of Eric Hochstradt, Counsel for Sanofi).

        3.      Pursuant to Fed. R. Civ. P. 23(b)(3), Class Plaintiffs move for certification of the

following Nationwide RICO Damages Class:

        All persons and entities in the United States who paid or provided reimbursement for
        some or all of the purchase price of Branded or AB-rated generic EpiPens for the
        purpose of consumption, and not resale, by themselves, their family member(s),
        insureds, plan participants, employees, or beneficiaries, at any time from August 24,
        2011, until the effects of Defendants’ unlawful conduct cease.

        4.      Pursuant to Fed. R. Civ. P. 23(b)(3), Class Plaintiffs move for certification of the

following State Antitrust Damages Class:




                                                -1-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 3 of 8




        All persons and entities in the Antitrust States1 who paid or provided reimbursement
        for some or all of the purchase price of Branded EpiPens at any time from January
        28, 2013, until the effects of Defendants’ unlawful conduct cease, for the purpose of
        consumption, and not resale, by themselves, their family member(s), insureds, plan
        participants, employees, or beneficiaries.

        5.      Pursuant to Fed. R. Civ. P. 23(b)(3), Class Plaintiffs move for certification of the

following Consumer Protection Damages Class:

        All persons and entities in the Consumer Protection States2 who paid or provided
        reimbursement for some or all of the purchase price of Branded EpiPens at any time
        from August 24, 2011, until the effects of Defendants’ unlawful conduct cease, for
        the purpose of consumption, and not resale, by themselves, their family member(s),
        insureds, plan participants, employees, or beneficiaries.

        6.      Pursuant to Fed. R. Civ. P. 23(b)(3), Class Plaintiffs move for certification of the

following Unjust Enrichment Class:

        All persons and entities in the Unjust Enrichment States3 who paid or provided
        reimbursement for some or all of the purchase price of Branded or AB-rated generic
        EpiPens for the purpose of consumption, and not resale, by themselves, their family
        member(s), insureds, plan participants, employees, or beneficiaries, at any time from
        August 24, 2011, until the effects of Defendants’ unlawful conduct cease.

        7.      Pursuant to Fed. R. Civ. P. 23(b)(2), Class Plaintiffs move for certification of the

following Nationwide Injunctive Relief Class:

        All persons and entities in the United States who paid or provided reimbursement for
        some or all of the purchase price of Branded or AB-rated generic EpiPens for the
        purpose of consumption, and not resale, by themselves, their family member(s),
        insureds, plan participants, employees, or beneficiaries, at any time from August 24,
        2011, until the effects of Defendants’ unlawful conduct cease.

1
   The “Antitrust States” are: Alabama; Arizona; California; District of Columbia; Florida; Hawaii; Illinois;
Iowa; Kansas; Maine; Michigan; Minnesota; Mississippi; Nebraska; Nevada; New Hampshire; New Mexico;
New York; North Carolina; North Dakota; Oregon; Rhode Island; South Dakota; Tennessee; Utah; Vermont;
West Virginia; and Wisconsin.
2
   The “Consumer Protection States” are: Alaska; California; Connecticut; District of Columbia; Florida;
Hawaii; Illinois; Maine; Maryland; Massachusetts; Missouri; Nebraska; Nevada; New Hampshire; New
Mexico; North Carolina; Oklahoma; Rhode Island; Vermont; Washington; and West Virginia.
3
     As discussed below, all 50 states are “Unjust Enrichment States.” If one of the other remedies eventually
provides a remedy at law, Arizona, Delaware, Louisiana, and North Dakota will be excluded from this class at
that time.

                                                    -2-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 4 of 8




        8.        The following groups are excluded from all Classes:

                  (a)    Defendants and their officers, directors, management, employees, subsidiaries,

and affiliates;

                  (b)    Government entities, other than government-funded employee benefit plans;

                  (c)    Fully insured health plans (i.e., plans that purchased insurance that covered

100% of the plan’s reimbursement obligations to all of its members);

                  (d)    “Single flat co-pay” consumers who purchased EpiPens or generic EpiPens

only via a fixed dollar co-payment that is the same for all covered devices, whether branded or

generic (e.g., $20 for all branded and generic devices);

                  (e)    Consumers who purchased or received EpiPens or AB-rated generic

equivalents through a Medicaid program only;

                  (f)    All persons or entities who purchased branded or generic EpiPens directly

from Defendants; and

                  (g)    The Judges in this case and members of their immediate families.

        9.        As set forth in the accompanying Memorandum of Law in Support of Class Plaintiffs’

Motion for Class Certification, Class Plaintiffs have satisfied the requirements of Fed. R. Civ. P.

23(a), (b)(2), and (b)(3).




                                                  -3-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 5 of 8




        WHEREFORE Class Plaintiffs respectfully request that the Court enter an Order certifying

the above Classes, appointing Class Plaintiffs as representatives thereof, and appointing as Class

Counsel the attorneys previously appointed by the Court in its Order Appointing Counsel as Class

Counsel, ECF No. 40 (with the respectful exception of Eric Hochstradt, Counsel for Sanofi).

DATED: December 7, 2018                        Respectfully submitted,

                                               ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               PAUL J. GELLER
                                               STUART A. DAVIDSON


                                                             s/ Stuart A. Davidson
                                                           STUART A. DAVIDSON

                                               120 East Palmetto Park Road, Suite 500
                                               Boca Raton, FL 33432
                                               Telephone: 561/750-3000
                                               561/750-3364 (fax)

                                               ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                               BRIAN O. O’MARA
                                               ARTHUR L. SHINGLER III
                                               LEA MALANI BAYS
                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101-8498
                                               Telephone: 619/231-1058
                                               619/231-7423 (fax)
                                               bomara@rgrdlaw.com
                                               ashingler@rgrdlaw.com
                                               lbays@rggrdlaw.com

                                               KELLER ROHRBACK L.L.P.
                                               LYNN LINCOLN SARKO
                                               DEREK W. LOESER
                                               GRETCHEN FREEMAN CAPPIO
                                               GRETCHEN S. OBRIST
                                               1201 Third Avenue, Suite 3200
                                               Seattle, WA 98101
                                               Telephone: 206/623-1900
                                               206/623-3384 (fax)


                                              -4-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 6 of 8




                                      BURNS CHAREST LLP
                                      WARREN T. BURNS
                                      SPENCER COX
                                      900 Jackson Street, Suite 500
                                      Dallas, TX 75201
                                      Telephone: 469/904-4550
                                      469/444-5002 (fax)

                                      REX A. SHARP, P.A.
                                      REX A. SHARP
                                      RYAN C. HUDSON
                                      5301 West 75th Street
                                      Prairie Village, KS 66208
                                      Telephone: 913/901-0505
                                      913/901-0419 (fax)

                                      Co-Lead Counsel and Liaison Counsel for Class
                                      Plaintiffs

                                      PRITZKER LEVINE LLP
                                      ELIZABETH C. PRITZKER
                                      180 Grand Avenue, Suite 1390
                                      Oakland, CA 94612
                                      Telephone: 415/692-0772
                                      415/366-6110 (fax)

                                      THE MILLER LAW FIRM
                                      SHARON ALMONRODE
                                      950 West University Drive, Suite 300
                                      Rochester, MI 48307
                                      Telephone: 248/841-2200
                                      248/652-2852 (fax)

                                      THE LANIER LAW FIRM
                                      W. MARK LANIER
                                      REGAN E. BRADFORD
                                      CRISTINA DELISE
                                      6810 FM 1960 West
                                      Houston, TX 77069
                                      Telephone: 713/659-5200




                                     -5-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 7 of 8




                                      BOIES, SCHILLER & FLEXNER LLP
                                      DAMIEN J. MARSHALL
                                      DUANE L. LOFT
                                      575 Lexington Avenue, 7th Floor
                                      New York, NY 10022
                                      Telephone: 212/446-2300
                                      212/446-2350 (fax)

                                      LEVI & KORSINSKY LLP
                                      ROSEMARY M. RIVAS
                                      30 Broad Street, 24th Floor
                                      New York, NY 10004
                                      Telephone: 212/363-7500
                                      212/363-7171 (fax)

                                      JOSEPH SAVERI LAW FIRM, INC
                                      STEVEN N. WILLIAMS
                                      JIAMIE CHEN
                                      601 California Street, Suite 1000
                                      San Francisco, CA 94108
                                      Telephone: 415/500-6800
                                      415/395-9940 (fax)

                                      Plaintiffs’ Steering Committee




                                     -6-
1510556_1
      Case 2:17-md-02785-DDC-TJJ Document 1353 Filed 12/07/18 Page 8 of 8




                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2018, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send a notice of electronic filing to

parties and attorneys who are filing users.

        I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                                    s/ Stuart A. Davidson
                                                    STUART A. DAVIDSON

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    120 East Palmetto Park Road, Suite 500
                                                    Boca Raton, FL 33432
                                                    Telephone: 561/750-3000
                                                    561/750-3364 (fax)

                                                    E-mail: sdavidson@rgrdlaw.com




1510556_1
